LOGO [g172210ex10_1logo.jpg]   

 

Exhibit 10.3

 

 

NOTICE OF GRANT OF PERFORMANCE SHARE UNIT AWARD

AND AWARD AGREEMENT

 

 

 

Participant’s Name

   Grant Date:   Grant Date    Grant Type:   PSU

 

 

Effective Grant Date, you have been granted a target award of Number of Shares
Granted Performance Share Units (“Award”) under the Devon Energy Corporation
2015 Long-Term Incentive Plan. Each Performance Share Unit that vests entitles
you to one share of Devon Energy Corporation (the “Company”) Common Stock. The
vesting of these Performance Share Units is determined pursuant to the following
two-step process: (i) first, the maximum number of Performance Share Units in
which you can vest shall be calculated based upon the Company’s TSR (as defined
in Schedule A of the Award Agreement) over the Performance Period (as defined in
the Award Agreement), (ii) then, if the value (based on the fair market value of
a share of Common Stock on the last day of the Performance Period) of the
aggregate number of Performance Share Units calculated under clause (i) exceeds
the Payout Value Limit described on Schedule A, the number of Performance Share
Units calculated under clause (i) shall be reduced so that the value (based on
the fair market value of a share of Common Stock on the last day of the
Performance Period) of the total number of vested Performance Share Units is
equal to the Payout Value Limit. The maximum number of Performance Share Units
that you can earn based on clause (i) during the Performance Period will be
calculated as follows: Number of Shares Granted x 200%, with actual payout based
on the performance level achieved by the Company with respect to the Performance
Goal set forth on Schedule A.

This Award also entitles you to be paid Dividend Equivalents as set forth in the
Award Agreement.

 

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Company’s 2015
Long-Term Incentive Plan, and the Award Agreement, both of which are attached
and made a part of this document.

 

 



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

2015 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Award Agreement”) is entered
into as of Grant Date (the “Date of Grant”), by and between Devon Energy
Corporation, a Delaware corporation (the “Company”) and Participant Name (the
“Participant”);

W I T N E S S E T H:

WHEREAS, the Devon Energy Corporation 2015 Long-Term Incentive Plan (the “Plan”)
permits the grant of Performance Units (hereinafter referred to as “Performance
Share Units”) to employees, officers and non-employee directors of the Company
and its Subsidiaries and Affiliated Entities, in accordance with the terms and
provisions of the Plan; and

WHEREAS, in connection with the Participant’s employment with the Company, the
Company desires to award to the Participant Number of Shares Granted Performance
Share Units subject to the terms and conditions of this Award Agreement and the
Plan; and

WHEREAS, the Performance Share Units granted pursuant to this Award Agreement
shall vest based on the following two-step process: (i) first, the maximum
number of Performance Share Units in which Participant can vest shall be
calculated based on the attainment and certification of the Performance Goal
described on Schedule A as of the end of the Performance Period, (ii) then, if
the value (based on the fair market value of a share of Common Stock on the last
day of the Performance Period) of the aggregate number of Performance Share
Units calculated under clause (i) exceeds the Payout Value Limit described on
Schedule A, the number of Performance Share Units calculated under clause
(i) shall be reduced so that the value (based on the fair market value of a
share of Common Stock on the last day of the Performance Period) of the total
number of vested Performance Share Units is equal to the Payout Value Limit; and

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1.           The Plan.    The Plan, a copy of which is attached hereto, is
hereby incorporated by reference herein and made a part hereof for all purposes,
and when taken with this Award Agreement shall govern the rights of the
Participant and the Company with respect to the Award.

2.           Grant of Award.  The Company hereby grants to the Participant a
target award (the “Award”) of Number of Shares Granted Performance Share Units,
on the terms and conditions set forth herein and in the Plan. Each Performance
Share Unit that vests entitles the Participant to one share of Common Stock.



--------------------------------------------------------------------------------

3.           Terms of Award.

(a)          Performance Share Unit Account.   The Company shall establish a
bookkeeping account on its records for the Participant and shall credit the
Participant’s Performance Share Units to the bookkeeping account.

(b)          General Vesting Terms.    Except as provided in this Section 3, the
number of Performance Share Units which actually vest under this Agreement shall
be determined pursuant to the following two-step process: (i) first, the maximum
number of Performance Share Units in which the Participant can vest shall be
calculated based on the attainment and certification of the Performance Goal
described on Schedule A as of the end of the Performance Period, (ii) then, if
the value (based on the fair market value of a share of Common Stock on the last
day of the Performance Period) of the aggregate number of Performance Share
Units calculated under clause (i) exceeds the Payout Value Limit described on
Schedule A, the number of Units calculated under clause (i) shall be reduced so
that the value (based on the fair market value of a share of Common Stock on the
last day of the Performance Period) of the total number of vested Performance
Share Units is equal to the Payout Value Limit. Any Performance Share Units that
do not vest under the foregoing two-step process as of the end of the
Performance Period shall be forfeited as of the end of the Performance Period.
Except as specifically provided below in this Section 3, in the event of a
termination of the Participant’s employment prior to the end of the Performance
Period, all unvested Performance Share Units will be immediately forfeited.

(c)          If a Participant’s Date of Termination occurs by reason of
disability or other special circumstances (as determined by the Committee), and
the Committee determines, in its sole and absolute discretion, that the
Performance Share Units shall continue to vest following the Participant’s Date
of Termination, the Participant shall vest in the maximum number of Performance
Share Units in which the Participant could vest, based on the two-step process
described in Section 3(b), as if the Participant remained in the employ of the
Company through the end of the Performance Period.

(d)          Except as specifically provided otherwise in Section 3(g), if a
Participant’s Date of Termination occurs on or after the Participant becomes
Post-Retirement Vesting Eligible, the Participant shall vest in the maximum
number of Performance Share Units in which the Participant could vest, based on
the two-step process described in Section 3(b), as if the Participant remained
in the employ of the Company through the end of the Performance Period, provided
that, such continued vesting shall be subject to the satisfaction of the
conditions in Section 15, and the Participant shall only be eligible to vest in
accordance with the two-step process described in Section 3(b) with respect to
the percentage of unvested Performance Share Units set forth in the table below.

 

Age at Retirement   

Percentage of the Unvested Performance Share

Unit Award Eligible to be Earned by the Participant

54 and earlier

       0%

55

     60%

56

     65%

57

     70%

58

     75%

59

     80%

60 and beyond

   100%



--------------------------------------------------------------------------------

(e)          Except as specifically provided otherwise in Section 3(g),
Performance Share Units shall continue to vest and the Participant shall vest in
the maximum number of Performance Share Units in which the Participant could
vest, based on the two-step process described in Section 3(b), as if the
Participant remained in the employ of the Company through the end of the
Performance Period following the Participant’s Date of Termination that occurs
under circumstances in which the Participant is entitled to a severance payment
from the Company, a Subsidiary, or an Affiliated Entity under (A) the
Participant’s employment agreement or severance agreement with the Company due
to a termination of the Participant’s employment by the Company without “cause”
or by the Participant for “good reason” in accordance with the Participant’s
employment agreement or severance agreement or (B) the Devon Energy Corporation
Severance Plan, provided that for a severance related termination, the
Participant signs and returns to the Company a release of claims against the
Company in a form prepared by the Company (the “Release”) and such Release
becomes effective. If the Participant fails to sign and return the Release to
the Company or revokes the Release prior to the date the Release becomes
effective, the Performance Share Units (and Dividend Equivalents) subject to
this Award Agreement shall be forfeited.

(f)        A Participant shall become fully and immediately vested in the Award
at the target level of performance for the Performance Period in the event of
the Participant’s death.

(g)         If there is a Change in Control Event (as defined in the Plan), the
Performance Share Units shall vest as set forth in subsections (i)-(ii) below.

(i)           If there is a Change in Control Event and the Company or the
surviving company is listed on a national securities exchange after the closing
of the Change in Control Event (a “Qualifying Change in Control Event”), the
Performance Share Units shall be converted into restricted stock units at the
greater of (1) the target level of performance for the Performance Period or
(2) the level of performance for the Performance Period until the Qualifying
Change in Control Event calculated as of the closing date of the Qualifying
Change in Control Event based on the per share transaction price received by
Company shareholders for a share of Common Stock in connection with the
Qualifying Change in Control Event. Such restricted stock units shall continue
to vest during the originally scheduled Performance Period subject to the
Participant’s continued employment with the Company, except as otherwise
specifically provided in this Section 3.

(ii)           If there is a Change in Control Event and the Company, or its
successor, is not listed on a national securities exchange after the closing of
the Change in Control Event (a “Nonpublic Change in Control Event”), the
Performance Share Units shall become fully and immediately vested at the greater
of (1) the target level of performance for the Performance Period or (2) the
level of performance for the Performance Period until the Nonpublic Change in
Control Event calculated as of the closing date of the Nonpublic Change in
Control Event based on the per share transaction price received by Company
shareholders for a share of Common Stock in connection with the Nonpublic Change
in Control Event.



--------------------------------------------------------------------------------

(h)          Voting Rights and Dividend Equivalents. The Participant shall not
have any voting rights with respect to the Performance Share Units. The
Participant shall be credited with dividend equivalents (“Dividend Equivalents”)
with respect to each outstanding Performance Share Unit to the extent that any
dividends or other distributions (in cash or other property) are declared and/or
paid with respect to the shares of Common Stock after the commencement of the
Performance Period (other than distributions pursuant to a share split, for
which an adjustment shall be made as described in Section 4 below). Dividend
Equivalents shall be credited to the bookkeeping account established on the
records of the Company for the Participant and will vest and be paid in cash to
the Participant at the same time, and subject to the same conditions, as are
applicable to the underlying Performance Share Units. Accordingly, Dividend
Equivalents shall be forfeited to the extent that the Performance Share Units do
not vest and are forfeited or cancelled. No interest shall be credited on
Dividend Equivalents.

(i)        Conversion of Performance Share Units; Delivery of Performance Share
Units.

(i)          Except in the event of the Participant’s death or the occurrence of
a Qualifying Change in Control Event or Nonpublic Change in Control Event, the
Committee shall, within a reasonably practicable time following the last day of
the Performance Period, certify the extent, if any, to which the Performance
Goal has been achieved with respect to the Performance Period and the number of
Performance Share Units, if any, earned upon attainment of the Performance Goal,
as reduced by the Payout Value Limit, if applicable. Such certification shall be
final, conclusive and binding on the Participant, and on all other persons, to
the maximum extent permitted by law. Payment in respect of vested Performance
Share Units and Dividend Equivalents shall be made promptly following the
Committee’s certification of the attainment of the Performance Goal and the
determination of the number of vested Performance Share Units, but in any event,
no later than March 15 of the year following the year in which the Performance
Period ends.

(ii)          In the event of the Participant’s death or the occurrence of a
Nonpublic Change in Control Event, payment in respect of earned and vested
Performance Share Units shall be made as soon as reasonably practicable
thereafter.

(iii)          In the event that restricted stock units established pursuant to
Section 3(e)(i) become vested following a Qualifying Change in Control Event,
payment in respect of such vested restricted stock units shall be made as soon
as reasonably practicable thereafter.

(iv)          Notwithstanding any provision of this Award Agreement to the
contrary, in no event shall the timing of the Participant’s execution of the
Compliance Certificate, directly or indirectly, result in the Participant
designating the calendar year of payment, and if a payment that is subject to
execution of the Compliance Certificate could be made in more than one taxable
year, payment shall be made in the later taxable year.

(v)          All payments in respect of earned and vested Performance Share
Units shall be made in freely transferable shares of Common Stock. No fractional
shares of Common Stock shall be issued pursuant to this Award, and any
fractional share resulting from any calculation made in accordance with the
terms of this Award Agreement shall be rounded down to the next whole share.



--------------------------------------------------------------------------------

4.          Certain Corporate Changes. If any change is made to the Common Stock
(whether by reason of merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination of shares, or exchange of shares or any
other change in capital structure made without receipt of consideration), then
unless such event or change results in the termination of all the Performance
Share Units granted under this Award Agreement, the Committee shall adjust, in
an equitable manner and as provided in the Plan, the number and class of shares
underlying the Performance Share Units, the maximum number of shares for which
the Performance Share Units may vest, and the share price or class of Common
Stock for purposes of the Performance Goal, as appropriate, to reflect the
effect of such event or change in the Company’s capital structure in such a way
as to preserve the value of the Performance Share Units. Any adjustment that
occurs under the terms of this Section 4 or the Plan will not change the timing
or form of payment with respect to any Performance Share Units except as
permitted in accordance with section 409A of the Code.

5.          Employment. Nothing in the Plan or in this Award Agreement shall
confer upon the Participant any right to continue in the employ of the Company
or any of its Subsidiaries or Affiliated Entities, or interfere in any way with
the right to terminate the Participant’s employment at any time.

6.          Nontransferability of Award. The Participant shall not have the
right to sell, assign, transfer, convey, dispose, pledge, hypothecate, burden,
encumber or charge any Performance Share Unit or any interest therein in any
manner whatsoever.

7.          Notices. All notices or other communications relating to the Plan
and this Agreement as it relates to the Participant shall be in writing and
shall be delivered personally or mailed (U.S. mail) by the Company to the
Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.

8.           Binding Effect and Governing Law. This Award Agreement shall be
(i) binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and assigns except as may be limited by the Plan,
and (ii) governed and construed under the laws of the State of Delaware.

9.          Company Policies. The Participant agrees that the Award will be
subject to any applicable clawback or recoupment policies, share trading
policies and other policies that may be implemented from time to time by the
Company’s Board of Directors, a duly authorized committee thereof or the
Company.

10.          Withholding. The Company and the Participant shall comply with all
federal and state laws and regulations respecting the required withholding,
deposit and payment of any income, employment or other taxes relating to the
Award (including Dividend Equivalents). The Company shall withhold the
employer’s minimum statutory withholding based upon minimum statutory
withholding rates for federal and state purposes, including payroll taxes that
are applicable to such supplemental taxable income. Any payment of required
withholding taxes by the Participant in the form of Common Stock shall not be
permitted if it would result in an accounting charge with respect to such shares
used to pay such taxes unless otherwise approved by the Committee.

11.          Award Subject to Claims of Creditors. The Participant shall not
have any interest in any particular assets of the Company, its parent, if
applicable, or any Subsidiary or Affiliated Entity by reason of the right to
earn an Award (including Dividend Equivalents) under the Plan and this Award
Agreement, and the Participant or any other person shall have only the rights of
a general unsecured creditor of the Company, its parent, if applicable, or a
Subsidiary or Affiliated Entity with respect to any rights under the Plan or
this Award Agreement.

 



--------------------------------------------------------------------------------

12.          Compliance with Section 409A. This Award is intended to comply with
the applicable requirements of section 409A of the Code and shall be
administered in accordance with section 409A of the Code. Notwithstanding
anything in this Award Agreement to the contrary, if the Performance Share Units
constitute “deferred compensation” under section 409A of the Code and any
Performance Share Units become payable pursuant to the Participant’s termination
of employment, settlement of the Performance Share Units shall be delayed for a
period of six months after the Participant’s termination of employment if the
Participant is a “specified employee” as defined under section 409A of the Code
and if required pursuant to section 409A of the Code. If settlement of the
Performance Share Units is delayed, the Performance Share Units shall be settled
within 30 days of the date that is the six-month anniversary of the
Participant’s termination of employment. If the Participant dies during the
six-month delay, the Performance Share Units shall be settled in accordance with
the Participant’s will or under the applicable laws of descent and distribution.
Notwithstanding any provision to the contrary herein, distributions made with
respect to this Award may only be made in a manner and upon an event permitted
by section 409A of the Code, and all payments to be made upon a termination of
employment hereunder may only be made upon a “separation from service” as
defined under section 409A of the Code. To the extent that any provision of the
Award Agreement would cause a conflict with the requirements of section 409A of
the Code, or would cause the administration of the Performance Share Units to
fail to satisfy the requirements of section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law. In no
event shall a Participant, directly or indirectly, designate the calendar year
of payment. This Award Agreement may be amended without the consent of the
Participant in any respect deemed by the Board of Directors or its delegate to
be necessary in order to preserve compliance with section 409A of the Code.

13.          Captions. The captions of specific provisions of this Award
Agreement are for convenience and reference only, and in no way define,
describe, extend or limit the scope of this Award Agreement or the intent of any
provision hereof.

14.          Counterparts. This Award Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form one agreement.

15.          Conditions to Post-Retirement Vesting.

(a)          Notice of and Conditions to Post-Retirement Vesting. If the
Participant is Post-Retirement Vesting Eligible, the Company shall, within a
reasonable period of time prior to the Participant’s Date of Termination, notify
the Participant that the Participant has the right, pursuant to this
Section 15(a), to continue to vest following the Date of Termination in any
unvested Performance Share Units provided that the Participant executes and
delivers to the Company the following documentation: (i) a non-disclosure letter
agreement, in the form attached as Exhibit A (a “Non-Disclosure Agreement”), on
or before the Date of Termination, and (ii) a compliance certificate, in the
form attached as Exhibit B (a “Compliance Certificate”), indicating the
Participant’s full compliance with the Non-Disclosure Agreement, no later than
the time(s) required by the Committee.



--------------------------------------------------------------------------------

(b)          Consequences of Failure to Satisfy Vesting Conditions. In the event
that, the Participant fails to deliver either the respective Non-Disclosure
Agreement or Compliance Certificate on or before the date required for the
delivery of such document (such failure, a “Non-Compliance Event”), the
Participant shall not be entitled to vest in any unvested Performance Share
Units and the unvested Performance Share Units subject to this Award Agreement
shall be forfeited. The only remedy of the Company for failure to deliver a
Non-Disclosure Agreement or a Compliance Certificate shall be the Participant’s
failure to vest in, and forfeiture of, any unvested Performance Share Units.

16.          Definitions.    Words, terms or phrases used in this Award
Agreement shall have the meaning set forth in this Section 16. Capitalized terms
used in this Award Agreement but not defined herein shall have the meaning
designated in the Plan.

(a)          “Award” has the meaning set forth in Section 2.

(b)          “Award Agreement” has the meaning set forth in the preamble.

(c)          “Company” has the meaning set forth in the preamble.

(d)          “Compliance Certificate” has the meaning set forth in
Section 15(a).

(e)          “Date of Grant” has the meaning set forth in the preamble.

(f)          “Date of Termination” means the first day occurring on or after the
Date of Grant on which the Participant is not employed by the Company, a
Subsidiary, or an Affiliated Entity, regardless of the reason for the
termination of employment; provided, however, that a termination of employment
shall not be deemed to occur by reason of a transfer of the Participant between
the Company, a Subsidiary, and an Affiliated Entity or between two Subsidiaries
or two Affiliated Entities. The Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company, a
Subsidiary, or an Affiliated Entity approved by the Participant’s employer
pursuant to Company policies. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be either a Subsidiary or an Affiliated
Entity, and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary
or Affiliated Entity, then the date of occurrence of such transaction shall be
treated as the Participant’s Date of Termination.

(g)          “Dividend Equivalent” has the meaning set forth in Section 3(h).

(h)          “Early Retirement Date” means, with respect to the Participant, the
first day of a month that occurs on or after the date the Participant
(i) attains age 55 and (ii) earns at least 10 Years of Service.

(i)          “Non-Compliance Event” has the meaning set forth in Section 15(b).

(j)          “Non-Disclosure Agreement” has the meaning set forth in
Section 15(a).



--------------------------------------------------------------------------------

(k)           “Nonpublic Change in Control Event” has the meaning set forth in
Section 3(e)(ii).

(l)           “Normal Retirement Date” means, with respect to the Participant,
the first day of a month that occurs on or after the date the Participant
attains age 65.

(m)          “Participant” has the meaning set forth in the preamble.

(n)          “Payout Value Limit” has the meaning set forth in Section 4 of
Schedule A.

(o)          “Performance Goal” shall mean the performance goal specified on
Schedule A which must be attained and certified in order to satisfy the first
step of the 2-step process for vesting in the shares of Common Stock subject to
this Award.

(p)          “Performance Period” has the meaning set forth on Schedule A over
which the attainment of the Performance Goal is to be measured.

(q)          “Performance Share Unit” the meaning set forth in the preamble.

(r)          “Plan” has the meaning set forth in the preamble.

(s)          “Post-Retirement Vesting Eligible” means the Participant has
attained the Early Retirement Date or Normal Retirement Date.

(t)          “Qualifying Change in Control Event” has the meaning set forth in
Section 3(e)(i).

(u)          “Year of Service” means a calendar year in which the Participant is
employed with the Company, a Subsidiary or Affiliated Entity for at least nine
months of a calendar year. When calculating Years of Service hereunder, the
Participant’s first hire date with the Company, a Subsidiary or Affiliated
Entity shall be used.

 

“COMPANY”    DEVON ENERGY CORPORATION,    a Delaware corporation “PARTICIPANT”
   Participant Name



--------------------------------------------------------------------------------

EXHIBIT A

Form of Non-Disclosure Agreement

[Insert Date]

Devon Energy Corporation

333 West Sheridan Avenue

Oklahoma City, OK 73102-5015

 

  Re: Non-Disclosure Agreement

Ladies and Gentlemen:

This letter agreement is entered between Devon Energy Corporation (together with
its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Performance Share Unit Award
Agreement (the “Agreement”) dated                     ,              between the
Company and the Participant. All capitalized terms used in this letter agreement
shall have the same meaning ascribed to them in the Agreement unless
specifically denoted otherwise.

The Participant acknowledges that, during the course of and in connection with
the employment relationship between the Participant and the Company, the Company
provided and the Participant accepted access to the Company’s trade secrets and
confidential and proprietary information, which included, without limitation,
information pertaining to the Company’s finances, oil and gas properties and
prospects, compensation structures, business and litigation strategies and
future business plans and other information or material that is of special and
unique value to the Company and that the Company maintains as confidential and
does not disclose to the general public, whether through its annual report
and/or filings with the Securities and Exchange Commission or otherwise (the
“Confidential Information”).

The Participant acknowledges that his position with the Company was one of trust
and confidence because of the access to the Confidential Information, requiring
the Participant’s best efforts and utmost diligence to protect and maintain the
confidentiality of the Confidential Information. Unless required by the Company
or with the Company’s express written consent, the Participant will not, during
the term of this letter agreement, directly or indirectly, disclose to others or
use for his own benefit or the benefit of another any of the Confidential
Information, whether or not the Confidential Information is acquired, learned,
attained or developed by the Participant alone or in conjunction with others.

The Participant agrees that, due to his access to the Confidential Information,
the Participant would inevitably use and/or disclose that Confidential
Information in breach of his confidentiality and non-disclosure obligations if
the Participant worked in certain capacities or engaged in certain activities
for a period of time following his employment with the Company, specifically in
a position that involves (i) responsibility and decision-making authority or
input at the executive level regarding any subject or responsibility,
(ii) decision-making responsibility or input at any management level in the
Participant’s individual area of assignment with the Company, or
(iii) responsibility and decision-making authority or input that otherwise
allows the use of the Confidential Information (collectively referred to as the
“Restricted Occupation”). Therefore, except with the prior written consent of
the Company,



--------------------------------------------------------------------------------

during the term of this letter agreement, the Participant agrees not to be
employed by, consult for or otherwise act on behalf of any person or entity in
any capacity in which he would be involved, directly or indirectly, in a
Restricted Occupation. The Participant acknowledges that this commitment is
intended to protect the Confidential Information and is not intended to be
applied or interpreted as a covenant against competition.

The Participant further agrees that during the term of this letter agreement,
the Participant will not, directly or indirectly on behalf of a person or entity
or otherwise, (i) solicit any of the established customers of the Company or
attempt to induce any of the established customers of the Company to cease doing
business with the Company, or (ii) solicit any of the employees of the Company
to cease employment with the Company.

This letter agreement shall become effective upon execution by the Participant
and the Company and shall terminate on December 31, 20__.     [Note: Insert date
that is the end of the 2016-2018 Performance Period.]

If you agree to the above terms and conditions, please execute a copy of this
letter agreement below and return a copy to me.

 

“PARTICIPANT”  

 

Participant Name

THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS SET FORTH ABOVE AS OF
THIS          DAY OF                    ,         .

 

“COMPANY”

 

DEVON ENERGY CORPORATION By:                                   
                                              
Name:                                                                        
      Title:                              
                                                 



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate

I hereby certify that I am in full compliance with the covenants contained in
that certain letter agreement (the “Agreement”) dated as of
                    ,          between Devon Energy Corporation and me and have
been in full compliance with such covenants at all times during the period
ending                     ,         .

 

 

 

Participant Name

Dated:                                                             